DETAILED ACTION
Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: in response to Applicant’s amendment, a further search of the pertinent areas of prior art was executed.  Within said search, U.S. Patent Application Publication No. 2012/0263893 to Endres et al. (“Endres”) and U.S. Patent Application Publication No. 2011/0090298 to Bombay et al. (“Bombay”) were identified.  However, the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Endres and Bombay references, which represent the prior art closest to Applicant’s claimed invention (as now amended), and there would be no obvious reason to modify Endres or Bombay to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed relationship of multiple thermochromic layers on opposing sides of an indicia layer, with said thermochromic layers being configured to transition to a state of transparency when exposed to different heat temperatures), as such modifications would be likely to render the Endres and Bombay assemblies incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3637